PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/705,523
Filing Date: 6 Dec 2019
Appellant(s): Reynolds, Jeffrey, S.



__________________
Scott Hemingway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9-2-2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 4-2-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

1.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (US 2014/0302148) by itself or in combination with Edgerly-Plug (6,596,305).
	Winnicki teaches a method of encapsulation of cannabinoids in micelles and liposomes. The cannabinoids taught are cannabidiol, cannabinol and extracts. The method involves preparing an ethanolic solution of phospholipids, combining with pure cannabinoids or cannabinoid extracts in a water miscible solvent such as ethanol and combining this mixture with distilled water to form encapsulated cannabinoid or mixture of cannabinoids (Abstract, 0012-0021, 0032-0037 and Examples). Winnicki also discloses PEG hydrogenated castor oil as a solubilizer, (0056). Although in the examples Winnicki does not disclose when the solubilizer the added, it would have been obvious to one of ordinary skill in the art to manipulate the basic method of preparation of encapsulating cannabinoids or extracts containing the cannabinoids and add PEG hydrogenated castor oil at an appropriate place with a reasonable expectation of 
	Edgerly-Plug discloses a method of preparing liposomes using ethanol. According to Edgerly-Plug, the sizes of the liposomes can be controlled by varying the initial ethanol concentration. The diameter of liposomes decreases as the original ethanol concentration in which the phospholipid is in increases and beyond 15 % of ethanol amount, the liposomes won’t form (Abstract, Example 1 and claims).
	One of ordinary skill in the art would be motivated to increase or decrease the amount of ethanol and solubilizer in which the phospholipid and the lipophilic active agent are suspended depending on the desired liposomal sizes.
	 
2.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (US 2014/0302148) in combination with Zou (7,238,366), Cipolla (US 2016/0120806) individually or in combination.
	The teachings of Winnicki have been discussed above. What is lacking in the method of preparation of encapsulated cannabinoids is the addition of a surfactant Tween 20.
	Zou while disclosing the liposomal formulations containing lipophilic drugs teaches the addition of a surfactant which is Tween 20. According to Zou small amounts of surfactants enhance the reconstitution of liposomes and reduce the liposome sizes of 
	Cipolla while disclosing liposomal formulations containing active ingredient teaches that polysorbate 20 (Tween 20) stabilizes the liposome to freezing (Abstract, 0188 and claims).
	The addition of a surfactant such as Tween 20 in the method of preparation of liposomal formulations containing cannabinoids would have been obvious to one of ordinary skill in the since the addition of surfactants such as Tweens stabilize the liposomes, control the sizes of liposomes as taught by Zou and stabilize the liposomes while freezing.
	





(2) Response to Argument

REJECTION 1:

Appellant’s arguments have been fully considered, but are not found to be persuasive. According to Appellant that claim 1 explicitly claims mixing the cannabinoid-phospholipid stock with up to 25 % (25 (w/w) of a surfactant selected from polysorbates and derivatives, PEG esters of hydrogenated castor oil and derivatives and combination thereof, to produce a cannabinoid encapsulate having one or more surfactant enhanced encapsulate having one or more surfactant-enhanced phospholipid vesicle encapsulating one or more cannabinoid substance therein, said cannabinoid encapsulate having  less than 2 % water (W/W); Claim 8 explicitly claims “mixing the cannabinoid-phospholipid stock with a surfactant in an amount of up to 25 % to produce a cannabinoid encapsulate having one or more surfactant-enhanced phospholipid vesicle encapsulating said one or more cannabinoid substance, wherein the cannabinoid encapsulate has a cannabinoid concentration of 3.0 mg/mg/ml to 300 mg/ml” and claim 17 explicitly claims “mixing the passenger-phospholipid stock with named surfactants” and final office action fails to identify any teaching, disclosure or suggestion in Winnicki regarding the use of significant amount of surfactant mixed with the stock solution, the amount of added surfactant being “up to 25 % (W/W) or the resulting reduction in the water in the cannabinoid encapsulate to less than 2 % from the introduction of the claimed surfactant at such a significantly high level.

	Appellant argues that one cannot combine the teachings of Edgerly-Plug and Winnicki to achieve the claimed invention where Edgerly-Plug negates the formation of less and less than 2 % water interior with cannabinoid encapsulate. In essence, appellant has not compared with Edgerly plug’s teaching as to how much water is needed in comparison with ethanol to show that liposomes (vesicles) are formed indeed.  Further as argued in the affidavit submitted (which is discussed below) where Jeffrey Reynolds argues that precipitation of cannabidiol in liposomes is a problem and appellant has not shown that with less than 2 % water in the cannabidiol encapsulate (the term ‘less than’ includes even 0.01 %) in in the interior of liposomes there is no precipitation..

REJECTION 2:
Appellant t’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Winnicki. 
	Appellant argues that Zhou teaches away from the present invention prohibiting use of more than 4% surfactant and points out to col. 3, lines 21-24. This argument is not persuasive since instant claims recite percentages in terms of weight and what Zhou 
	Appellant argues that Cipolla does not suggest or disclose having up to 25 % of a surfactant. Appellant also argues that Cipolla teaches in paragraph 0189 that the use of surfactant without also including a cryo-preservative sugar did not allow the liposomes to retain their structure after free-thaw. This argument is not persuasive since Cipolla’s statement indicates the formation of liposomes in the presence of the surfactant and the surfactant-sugar combination is only required for lyophilization of the liposomes. With regard to Appellant’s argument that Cipolla does not teach liposomes requiring ethanol as the component, the examiner points out that Cipolla is combined for its teachings of surfactant and not for the preparation of liposomes using ethanol; as is well-known in the art that there are several methods of preparation of liposome and the addition of phospholipids in ethanol solution with an aqueous solution is one of them.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.